Citation Nr: 0332371	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran retired from active military duty in October 
2000.  His DD Form 214 shows service from October 1985 to 
October 2000, with five years and three months of prior 
service.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an initial June 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The case is ready for 
appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's lumbosacral strain is manifested by chronic 
pain on use but without limitation of motion, muscle spasm, 
loss of muscle strength or neurological impairment, and there 
is not evidence of significant flare-ups or incapacitating 
episodes. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claim in this appeal was initiated in December 2000.  The 
claims folder reveals that the veteran and representative 
were informed of the laws and regulations applicable to his 
claim and they were notified of the evidence necessary to 
substantiate his claim in the June 2001 rating decision and 
the April 2002 statement of the case.  In February and 
December 2001, the veteran and representative were 
specifically notified of VCAA and VA's duty to notify and 
assist.  The veteran was informed of the evidence necessary 
to substantiate his claim.  He was told what evidence VA 
would collect and what evidence he was responsible to submit.  
The veteran was informed that the RO would collect any 
evidence reasonably identified by him by proper completion of 
medical release forms and he was offered any assistance he 
might request.  

Although the latest December 2001 notice requested that any 
additional evidence be submitted within 30 days, this appeal 
was not in fact forwarded to the Board for appellate review 
until May 2002, and it is now almost two years since that 30-
day notice was posted.  Additionally, in December 2001, the 
RO requested the veteran to properly complete and return two 
medical release forms to assist him in collecting private 
medical records from a Dr. Lingle and the South Coast Medical 
Center, the only other relevant medical records identified by 
the veteran, and the veteran never returned these forms to 
the RO, nor did he submit copies of these records himself for 
VA consideration.  There is no evidence that this notice was 
returned as undeliverable.  All other known medical evidence 
has been collected for review and the veteran has been 
provided a VA medical examination which is adequate for 
rating purposes.  At this point, the Board finds that there 
is no reasonable possibility that additional evidence is 
available.  The Board also finds that the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); PVA v. Secretary of VA, 
345 F.3d 1334 (Fed. Cir. 2003).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in 
several occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Where an award of service connection has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged," if supported by the 
competent evidence on file.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45; See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Slight limitation of lumbar spine motion warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Lumbosacral strain which is slight with subjective symptoms 
only warrants a noncompensable evaluation, which results in 
characteristic pain on motion warrants a 10 percent 
evaluation, and which causes muscle spasm on extreme forward 
bending and with loss of lateral spine motion, unilateral, in 
the standing position warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Analysis:  The service medical records do not show and the 
veteran has not reported any specific injury or trauma to the 
lumbosacral spine at any time during military service.  There 
are no records showing that the veteran sought medical 
treatment for low back strain during service.  It is shown 
that he reported intermittent low back pain during periodic 
physical examinations in 1990 and in the examination for 
service separation in 2000.  The finding at separation was 
only recurrent back pain with no specific injury.

A December 2000 VA examination report included the veteran's 
report of no specific injury and a constant dull ache which 
was increased with bending or lifting, or standing or walking 
for two or more hours.  Examination revealed excellent 
(normal) range of motion, physiologic deep tendon reflexes, 
normal muscle strength, and negative straight leg raising.  
X-ray studies were interpreted as revealing a question of 
mild diffuse osteopenia (bone loss), and no significant disc 
space narrowing or spondylolysis, but there was noted a 
productive change at the proximal third of the right 
sacroiliac joint, and either a limbus vertebra with a 
Schmorl's node at the margin of L4 or a fracture of the 
anterosuperior corner of L4.  The VA physician concluded that 
there was no evidence of any significant abnormality and that 
symptoms were attributable to a chronic low back strain.  He 
further wrote that this resulted in minor functional 
impairment associated with use, minimal fatigability, and no 
instability, incoordination or significant weakness.

A preponderance of the evidence is against a 20 percent 
evaluation for the veteran's chronic low back strain at all 
times during the pendency of this appeal.  38 C.F.R. §§ 4.3, 
4.7; Fenderson v. West, 12 Vet. App. 119, 126 (1999). The 10 
percent evaluation assigned is warranted for characteristic 
pain on motion, which fairly characterizes the veteran's 
consistently reported symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  There is no competent clinical 
evidence of muscle spasm or loss of normal lateral spine 
motion to support the next higher 20 percent evaluation.  Id.  
There is no competent evidence of "moderate" limitation of 
motion of the lumbar spine to support the next higher 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
There is no objective evidence of any significant flare-ups 
resulting in periods of increased weakness, fatigability, 
instability, incoordination, swelling, deformity or atrophy 
of disuse.  38 C.F.R. §§ 4.40, 4.45: DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain is denied.   



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



